           Case 20-30798-KKS   Doc 39
                                   33    Filed 09/03/21
                                               07/23/21   Page 1 of 4




                      UNITED STATES                                     September 3, 2021
                  BANKRUPTCY COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE:                                       CASE NO. 20-30798

FOSTER, TARA COLLIER                         CHAPTER 7

      Debtor(s)
                                  /

    EX PARTE MOTION BY TRUSTEE TO SHORTEN TIME TO
        OBJECT TO MOTION TO SELL REAL PROPERTY
     FREE AND CLEAR OF ALL LIENS AND INTERESTS, PAY
      SECURED CREDITOR(S), INTERESTED PARTIES AND
                    TRANSACTIONAL COSTS
          (48 Bald Eagle Drive, Santa Rosa Beach, FL 32459)

      COMES NOW, The Trustee, by and through her undersigned counsel

and files this her Ex Parte Motion to Shorten Time to Object to Motion to

Sell Real Property Free and Clear of All Liens and Interests, and avers:

      1.     On September 30, 2020, Debtor filed a petition under Chapter 7

and Karin A. Garvin was appointed Trustee of the bankruptcy estate. The

First Meeting of Creditors was held on November 5, 2020.

      2.     The Debtor owns real property located at 48 Bald Eagle

Drive, Santa Rosa Beach, FL 32459.

      3.     The Debtor has procured a Contract to sell the above

referenced real property to Dayton E. Shepard and Loretta M. Shepard (the

Buyers) to purchase the Property for the gross sale price $ 340,000. The

Purchaser is motivated to close the subject property within the time frame
             Case 20-30798-KKS    Doc 39
                                      33    Filed 09/03/21
                                                  07/23/21   Page 2 of 4
provided in the Contract.

        4.     The real property is subject to a lien in favor of the Internal

Revenue Service and Trustee misunderstood that the Internal Revenue

Service had consented to the sale free and clear of their interests through

negotiation by Trustee’s agent.

        5.     The Contract’s closing date has been extended, but the payoff

of the first lien is in jeopardy as the interest accrues and HOA fees and

assessments increase and Trustee believes it is in the best interest to

shorten the time of twenty-one days notice pursuant to Bankruptcy Rule

2002.

               WHEREFORE, Trustee prays the Court to enter an order

allowing the Trustee to Shorten the Time to Object to the Report and

Notice of Intent to Sell from twenty-one (21) days to five (5) days to allow

the closing of real property to proceed as soon as possible.


                                           /s/ Karin A. Garvin
                                           Karin A. Garvin
                                           FL Bar No. 0106933
                                           1801 West Garden Street
                                           Pensacola, FL 32502
                                           Phone: 850-437-5577
                                           Fax: 850-437-5250
                                           kgarvin@kgarvinlaw.com

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has
been furnished to Kathryn W. Drey, Esq., Assistant US Attorney, 21 Garden
Street, Suite 400, Pensacola, FL 32502; United States Attorney, 21 Garden
Street, Suite 400, Pensacola, FL 32502 and to the United States Attorney
General, Main Justice Bldg., Rm. 511, Tenth & Constitution, Washington, DC
20530-0001 via US First Class Mail on the date this document was filed with
          Case 20-30798-KKS     Doc 39
                                    33    Filed 09/03/21
                                                07/23/21   Page 3 of 4
the Court. All other creditors will be served via US First Class Mail by
certificateofservice.com under a separate certificate of service.

                                         /s/ Karin A. Garvin
                                         Karin A. Garvin
                                         FL Bar No. 0106933
                                         1801 West Garden Street
                                         Pensacola, FL 32502
                                         Phone: 850-437-5577
                                         Fax: 850-437-5250
                                         kgarvin@kgarvinlaw.com
Case 20-30798-KKS   Doc 39
                        33   Filed 09/03/21
                                   07/23/21   Page 4 of 4
